         Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   ATLEISURE, LLC                      )
                                       )
        Plaintiff,                     ) Civil Action No. 1:20-cv-04662-TWT
                                       )
   v.                                  ) JURY TRIAL DEMANDED
                                       )
   SUNVILLA CORPORATION                )
                                       )
        Defendant.                     )


    PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR
    ENTRY OF PROTECTIVE ORDER WITH PROSECUTION BAR

        Plaintiff ATLeisure, LLC (“ATLeisure”), hereby responds to Defendant

Sunvilla Corporation’s (“Sunvilla”) Motion for Entry of a Protective Order with

a Prosecution Bar (Dkt. 27), and in opposition thereof ATLeisure shows the

Court as follows:

        The parties agree that a protective order is appropriate for business

reasons, i.e. to limit access to the parties’ financial information. Indeed, the

parties negotiated the entirety of a protective order, including provisions

specifically excluding the use of “Protective Material” from use for any purpose

other than the litigation (and appeals therefrom). Nonetheless, Sunvilla seeks

the inclusion of a “prosecution bar” in the protective order. The theory is that

at some point Sunvilla might produce super-secret details about a future patio
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 2 of 13




umbrella, and therefore any litigation counsel privy to designated Sunvilla

documents (which may or may not even exist) would be precluded from

prosecuting patents or assisting in certain aspects of the pending IPR

proceeding in the USPTO for two years following the completion of this action.

To be blunt, the products at issue in this action are not highly guarded military

secrets—they are patio umbrellas that anyone can purchase and disassemble

in an afternoon. The patent in this case dates back more than a dozen years to

2008, so there is no likelihood that Sunvilla will produce documents disclosing

a “secret” new product specification both innovative and critical to the business

needs of Sunvilla while also relating to the ‘492 patent. Sunvilla offers no

evidence that it has any documents or secret product specifications that are

relevant to this action and so critical as to necessitate depriving ATLeisure of

its counsel of choice. Yet that is what Sunvilla proposes. There is not good cause

to limit ATLeisure’s choice of counsel (or impose on counsel a prohibition on

assisting other clients for years to come). The motion seeking the inclusion of

a prosecution bar in the protective order should be denied.

I.    No Evidence That Trial Counsel are a Competitive Decisionmakers.

      “Because patent prosecution is not a one-dimensional endeavor and can

encompass a range of activities, it is shortsighted to conclude that every patent

prosecution attorney is necessarily involved in competitive decision making.”

                                       -2-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 3 of 13




In re Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1379 (Fed. Cir. 2010); Fla.

Power & Light Co. v. Lixi, Inc., No. 11-80847-Civ-Hopkins, 2012 U.S. Dist.

LEXIS 192262, at *7 (S.D. Fla. June 8, 2012). Attorneys who play “[n]o

significant role in crafting the content of patent applications or advising clients

on the direction to take their portfolios” involve a lesser risk of an inadvertent

reliance on information obtained throughout the course of litigation. In re

Deutsche Bank Tr. Co. Ams., 605 F.3d 1373, 1379-80 (Fed. Cir. 2010). Yet

Sunvilla offers the blanket assertion that because trial counsel will either be

involved in the IPR (the undersigned) or prosecution some patents (Mr.

Breloski) they are necessarily competitive decisionmakers. This is incorrect.

      Here, the undersigned, who is designated as lead trial counsel, has no

role in ATLeisure’s current patent prosecution and cannot possibly be deemed

involved in competitive decision making for ATLeisure. This is the first action

in which the undersigned has represented ATLeisure as a named party in the

suit. After this action was filed, an IPR petition was filed related to the ‘492

patent at issue in this action, and Sunvilla has since cited the IPR petition as

relevant to its defenses in its Rule 26 disclosures. It is logical that lead counsel

in this action also represent ATLeisure in the IPR proceeding given the

potential overlap that may be addressed in both actions. However, the

undersigned has not prosecuted any patents on behalf of ATLeisure, received

                                        -3-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 4 of 13




an invention disclosure from ATLeisure, nor drafted or amended any patent

application for ATLeisure. Sunvilla argues, relying on nothing more than a

conclusory statement that this litigation and the pending IPR petition poses “a

significant risk that Sunvilla’s highly confidential information regarding

future or unreleased products will be misused.” (Dkt. 27-1, p. 6.) However,

generally pointing to representation of ATLeisure in patent litigation and an

IPR on the same patent does not somehow convert the undersigned’s role into

one of competitive decision making.

      Perhaps recognizing that the undersigned has no involvement in

ATLeisure’s patent prosecution, Sunvilla focuses more on Jeff Breloski, who is

also counsel of record and is currently involved in patent prosecution on behalf

of ATLeisure. However, Mr. Breloski’s involvement in this action does not

establish good cause sufficient to warrant a prosecution bar. To conclude that

there is a risk of inadvertent disclosure or competitive use by Mr. Breloski in

prosecution necessarily assumes that Sunvilla has or will produce documents

showing Sunvilla’s future or unreleased products. Indeed, while Sunvilla

claims it “reasonably fears” such information might be produced, it offers no

evidence to suggests that such information exists, much less how it would be

used in this case. See Paice, LLC v. Hyundai Motor Co., No. WDQ-12-04999,

2014 U.S. Dist. LEXIS 137767, *11 (D. Md. Sept. 29, 2014) (rejecting a

                                      -4-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 5 of 13




prosecution bar based on only “general assertions” with “no specific facts”

indicating how the party's confidential information would be used). Notably,

based on searches of the USPTO records, it appears that Sunvilla has never

sought a single patent, suggesting it is neither an innovator in this field nor at

risk of disclosing any innovation in this litigation. Moreover, the ‘492 patent

asserted in this action dates back more than twelve years—it is incredibly

speculative to suggest that any “future” as of yet unreleased product will both

fall within the claims of the ‘492 patent (making it relevant in this case) while

also including any feature sufficiently innovative to justify Sunvilla’s first ever

patent application. Given the facts of this case, Sunvilla cannot establish there

is a risk of inadvertent disclosure or competitive use in this action and the

Deutsche Bank conditions need not even be considered. Deutsche Bank, 605

F.3d at 1380.

II.   The Factors Articulated in Deutsche Bank Are Not Met1.

     A.      Sunvilla Fails to Reasonably Identify the Information Triggering
the Bar

      While ATLeisure does not believe Sunvilla can carry its burden in

showing that risk of inadvertent disclosure or competitive use is sufficient to


1 Although ATLeisure contends that the factors in Deutsche Bank are not satisfied
when considered in total, it does not contest that the prosecution bar as proposed is
limited to the subject matter of the patent in suit.

                                         -5-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 6 of 13




impose a prosecution bar, it nonetheless addresses the factors under Deutsche

Bank in an abundance of caution, The proposed prosecution bar states that it

shall apply to “materials [that] relate to technical or research and development

information for products that are not publicly known.” There are two problems

with this qualification. First, it is not sufficiently limited in scope, allowing

Sunvilla to designate any allegedly unknown technical document or research.

See, e.g., EON Corp. IP Holdings, LLC v. AT&T Mobility LLC, 881 F. Supp. 2d

254, 257 (D.P.R. 2012). The second issue on this point is that even Sunvilla has

no idea whether there are any documents that would trigger the bar. How is

there a need to implement a prosecution bar when Sunvilla cannot determine

whether any such documents even exist? Sunvilla has failed to establish the

first factor is met.

      B.     The Duration is Improper.

      While Sunvilla contends a two-year duration from the “final termination

of this action” is appropriate, the inclusion of any potential appeals extends the

bar too long. As other courts have recognized, “the bar's duration should not be

determined by this case's future life in the courts of appeals.” EON Corp. IP

Holdings, 881 F. Supp. 2d at 258. Ultimately, the EON Corp. decision set the

duration of the bar as one year after final judgment in the district court. See

id. While ATLeisure contends no bar is necessary, should the Court implement

                                       -6-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 7 of 13




one it should be limited to a year after judgment of this Court and not extend

to appeals or other proceedings.

      C.    The Scope of Activities Covered is Inconsistent with the Alleged
      Risk.

      The basic premise behind a prosecution bar is that if a prosecuting

attorney is involved in competitive decisionmaking for a client, it may be

impossible for the attorney to avoid disclosing highly sensitive information of

another company during prosecution. See In re Deutsche Bank Tr. Co. Ams.,

605 F.3d 1373, 1378 (Fed. Cir. 2010). The theoretical harm is that a prosecutor

who is crafting patent claims could, while having knowledge of a competitor’s

secret product, draft claims that encompass that competitive product. While

perhaps that is a concern with the prosecution of new patent applications,

amendments     during    an   IPR   proceeding   differ   significantly.   Claim

amendments made during an IPR can neither enlarge the scope of the claims

nor introduce new matter. See 35 U.S.C. § 316(d).

      Some courts have recognized a prosecution bar is not required in the

context of post-grant proceedings because "amendments made during

reexamination can only serve to narrow the original claims. Hence, no product

that did not infringe a patent before reexamination could ever infringe that

patent following [post-grant proceedings]." Koninklijke Philips N.V. v. Iguzzini



                                      -7-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 8 of 13




Lighting USA, Ltd., 311 F.R.D. 80, 86 (S.D.N.Y. 2015), quoting Xerox Corp. v.

Google, Inc., 270 F.R.D. 182, 185 (D. Del. 2010); see also Pall Corp. v. Entegris,

Inc., 655 F. Supp. 2d 169, 173 (E.D.N.Y. 2008) (“[U]nlike prosecution of an

initial patent application, the Patent Act expressly curtails the scope of

reexamination, prohibiting any claim amendment that would enlarge the scope

of the initial patent”). The rational is simple—if the IPR petition is granted

and claims of the ‘492 patent were subsequently amended during the

proceeding, they could only be narrowed, and could not be expanded to cover a

secret Sunvilla product that might possibly be disclosed during discovery.

      Importantly, courts have denied imposition of a prosecution bar that

would cover post-grant proceedings, including IPRs, where the party seeking

the imposition only identifies a general risk of misuse or where it is unclear

what underlying confidential information would cause any harm. See, e.g., PPC

BroadBand, Inc. v. Times Fiber Commc'ns Inc., No. 5:13-cv-0460, 2014 U.S.

Dist. LEXIS 27912, 2014 WL 859111, at *3 (N.D.N.Y. Mar. 5, 2014) (“It is not

enough to identify a general risk that confidential information disclosed during

litigation may influence counsel’s representation of a party before the PTO.”);

Helferich Patent Licensing, LLC v. Suns Legacy Partners LLC, Nos. 11-cv-

02304 et al., 2012 U.S. Dist. LEXIS 172422, 2012 WL 6049746, at *3 (D. Ariz.

2012) (rejecting prosecution bar where confidential information alleged was

                                       -8-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 9 of 13




“vague and speculative,” and “d[id] not identify any specific information that

would cause injury”); see also Koninklijke Philips, 311 F.R.D. at 85-86. Here,

Sunvilla has not identified any document that would be so sensitive as to merit

a prosecution bar, nor offered any evidence supporting such arguments.

      Sunvilla’s effort to secure blanket prohibition on participation in IPRs

where claims may be amended unduly burdens ATLeisure’s ability to select its

counsel. Some courts have refused to apply a patent prosecution bar in IPR

proceedings when the lead litigation counsel is involved in the IPR proceeding

as well as a related federal lawsuit. See Toshiba Samsung Storage Tech. Korea

Corp. v. LG Elecs., Inc., Civil Action No. 15-691-LPS-CJB, 2016 U.S. Dist.

LEXIS 14006, at *8-9 (D. Del. Feb. 4, 2016) (denying request for prosecution

bar when the lead litigation attorneys in a federal lawsuit were the same

attorneys that were involved in a related, prior-filed IPR proceeding.). In such

cases, courts have found that the risk of an inadvertent disclosure or the risk

of a competitive misuse of confidential information does not outweigh the

potential harm to the other party. Id.

      Sunvilla argues that some courts have approved a prosecution bar that

applies to post-grant proceedings in certain instances. However, those cases

typically arise when the technology is in highly technical fields such as for

software design patents or when computer source code is disclosed. For

                                      -9-
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 10 of 13




example, Sunvilla cites to Telebuyer, LLC v. Amazon.com, Inc., No. 13-cv-1677,

2014 U.S. Dist. LEXIS 147049, at *11 (W.D. Wash. July 7, 2014), a case where

source code triggered the prosecution bar. See also DeCurtis LLC v. Carnival

Corp., No. 20-22945-Civ-SCOLA/TORRES, 2021 U.S. Dist. LEXIS 884, at *17

(S.D. Fla. Jan. 5, 2021); EPL Holdings, LLC v. Apple Inc., 2013 WL 2181584,

at *4 (N.D. Cal. May 20, 2013).2 There is no reason (or evidence) to conclude

anything worthy of such protection will be produced by Sunvilla, much less

information as sensitive as computer source code.

      Finally, although Sunvilla suggests the prosecution bar is narrow as it

pertains to an IPR, the proposed language states “Barred Persons (including

counsel for the Receiving Party) may not participate, directly or indirectly, in

drafting or advising on any amendments or alterations to any patent claim(s)

in such proceedings.” (Dkt. 27-2, ¶14, underlining added.) What does it mean

to participate “indirectly” in amending or altering claims? Does that mean that

once a claim amendment is proposed, those subject to the bar can no longer

participate in the proceeding, or cannot submit briefs or oral argument on

claims where an amendment has proposed? While ATLeisure contends

Sunvilla has failed to establish good cause for a prosecution bar, if one is issued


2Both of these decisions reference source code protections and were relied on by
Sunvilla.

                                       - 10 -
       Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 11 of 13




it should be limited to drafting claim amendments, not vague activities

“indirectly” related to claim amendments or alterations.

III.   CONCLUSION

       This not one of complicated source code or software, nor one dealing

with incredibly nuanced or challenging technology. This case is about outdoor

patio umbrellas, and while that does not diminish the innovative nature of

the asserted patent, it does go to whether Sunvilla has documents so

sensitive and secretive that it warrants stripping ATLeisure’s right to choose

counsel for this action and proceedings in the USPTO. Sunvilla has yet to

identify any documents that could be so critical to its business that a

prosecution bar applies, while it has also failed to establish that counsel for

ATLeisure qualify as competitive decisionmakers on behalf of business issues

for ATLeisure. These failures alone doom Sunvilla’s request for a prosecution

bar. Even if the Court were to conclude Sunvilla may one day have so

innovative and important a document as to designate it for a prosecution bar,

that bar should not extend to IPR proceedings “indirectly” related to claim

amendments, not for two years after the conclusion of this entire action,

inclusive of appeals. Sunvilla’s motion should be denied.




                                      - 11 -
      Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 12 of 13




     Respectfully submitted, April 1, 2021.

                             By:   /s/ Ryan T. Santurri
                                   Ryan T. Santurri (Pro Hac Vice)
                                   Florida Bar No. 15698
                                   Email: rsanturri@allendyer.com

ALLEN, DYER, DOPPELT + GILCHRIST, P.A.
255 South Orange Avenue, Suite 1401
Post Office Box 3791
Orlando, Florida 32801
407.841.2330
                                 Jeffrey T. Breloski, Trial Counsel
                                 Georgia Bar No. 858291
                                 Florida Bar No. 18077
                                 E-mail: jbreloski@ATLawip.com

ATLAWIP LLC
1265 Stuart Ridge
Johns Creek, Georgia 30022
678.667.3491


                                   Attorneys for Plaintiff




                                   - 12 -
      Case 1:20-cv-04662-TWT Document 28 Filed 04/01/21 Page 13 of 13




                      CERTIFICATE OF COMPLIANCE

      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing

has been prepared in Century Schoolbook 13 point, one of the four fonts and

points approved by the Court in LR 5.1C.

                                     /s/ Ryan T. Santurri
                                     Ryan T. Santurri (Pro Hac Vice)
                                     Florida Bar No. 15698
                                     USPTO Reg. No. 61,894
                                     Email: rsanturri@allendyer.com


                       CERTIFICATE OF SERVICE

      I also certify that I have electronically filed a copy of the foregoing and

understand that notice of this filing will be sent by e-mail to all parties by

operation of the Court’s electronic filing system and that parties may access

this filing through the CM/ECF system.

   Dated: April 1, 2021

                                     /s/ Ryan T. Santurri
                                     Ryan T. Santurri (Pro Hac Vice)
                                     Florida Bar No. 15698
                                     USPTO Reg. No. 61,894
                                     Email: rsanturri@allendyer.com




                                     - 13 -
